DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 September 2022 has been entered.
Status of Application, Amendments and/or Claims
Applicant’s arguments, filed 07 September 2022, have been entered in full.  Claims 1-7, 10 and 17 are canceled.  Claims 8, 9, 11-16, 18-21 are under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 8, 9, 11-16, 18-21 remain rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Burg et al. (US 2005/0288220; published 12/29/05) in view of Priest et al. (US 2009/0311247; published 12/17/09, priority date 1/25/05).
	The basis for this rejection is set forth at pages 2-8 of the previous Office Action (07 June 2022).
Burg et al. teach that the invention concerns new EPO compositions with high specific activity which are characterized by a high content of N-acetyl-lactosamine units or/and tetraantennary branches in the carbohydrate structure. The invention also concerns a process for isolating such EPO products (para 0011). Burg et al. teach human erythropoietin (paras 0002, 0003, 0170, 0175 and 0188)(applies to claims 11 and 18). Burg et al. teach that the composition according to the invention can be composed of one or several isoforms (i.e. EPO molecules with different isoelectric points in the isoelectric focusing). Burg et al. teach that the composition according to the invention can be composed of one or several isoforms; i.e. EPO molecules with different isoelectric points in the isoelectric focusing. The composition according to the invention preferably comprises a mixture of at least 2, e.g. of 2 to 5 isoforms, in particular a mixture of 3 or 4 isoforms (para 0020)(applies to claims 8 and 15). Burg et al. teach in the composition according to the invention the average sialic acid content or the average number of sialic acid residues per molecule EPO is preferably 11 to 14, particularly preferably at least 11.5 and most preferably at least 12.5 (para 0020). Burg et al. teach that the EPO composition according to the invention can be formulated as a pharmaceutical preparation optionally together with common pharmaceutical diluents, auxiliary substances and carriers (para 0026)(applies to claims 9 and 16). Burg et al. teach that the EPO composition according to the invention can be used to produce a pharmaceutical preparation having a purity of preferably at least 99% and particularly preferably of at least 99.9% and substantially free of bacterial impurities (paras 0026-0027)(applies to claims 12 and 19).
	Burg et al. generally teach that EPO isoform 1 and isoform 2 are strongly acidic isoforms with high sialylation. EPO isoform 8 is strongly basic with low sialylation. The sialic acid content would be 15 sialic acids for isoform 1, 14 sialic acids for isoform 2, 13 sialic acids for isoform 3, 12 sialic acids for isoform 4, 11 sialic acids for isoform 5, 10 sialic acids for isoform 6, 9 sialic acids for isoform 7 and 8 sialic acids for isoform 8 (see Figure 2, paras 0188 and 0201).
EXAMPLE 1 teaches the purification of EPO from Culture Supernatants of Cell Lines. Two methods were used to purify EPO from cell culture supernatants of human cells or Chinese hamster ovary (CHO) cells which differ in the number and principle of the chromatographic steps and were used depending on the composition of the medium and the EPO concentration (para 0055). EXAMPLE 2 teaches purification of EPO from Culture Supernatants While Retaining the Isoforms 1-8 (Comparison). EXAMPLE 3 teaches the purification of EPO from Culture Supernatants While Retaining the Isoforms 1-4 (Invention).
EXAMPLE 5 determines the content of sialic acid resides. Burg et al. teach that the EPO from CHO cells had an average content of 12.9 mole (CHO 1), 11.8 (CHO 2) and 11.7 mole (CHO 3) sialic acid per mole EPO. Example 5 teach c.f. also example 11 (para 0144).
EXAMPLE 6 determines the Proportions of Biantennary, Triantennary and Tetraantennary Carbohydrate Structures. The EPO derived from CHO cells had a content of 4.2% biantennary carbohydrate structures, 22.3%  triantennary carbohydrate structures and 73.5% tetraantennary carbohydrate structures (from the CHO 3 prep), a content of 86.7% tetraantennary carbohydrate structures (from the CHO 1 prep) and a content of 78.6% tetraantennary carbohydrate structures (from the CHO 2 prep) (para 0148)(applies to claim 8). Example 6 teach c.f. also example 11 (para 0148)(applies to claim 8).
EXAMPLE 7 teaches how to calculate the percentage of tetraantennary glycosyl forms with one repeat, tetraantennary glycosyl forms with two repeats, and triantennary glycosyl forms with one repeat (paras 0150-0158)(applies to claim 15).
EXAMPLE 11C) teaches individual isoforms were isolated as described in Example 11A) and B) with the qualification that the initial EPO solutions contained 7-8 isoforms instead of only 3-4 isoforms (para 0197). Burg et al. teach that the pure isoforms (IF) obtained were numbered in accordance with their isoelectric point (pl) from acidic to basic. Isoform 2 (IF2) is the most strongly acidic isolated isoform with the lowest pl. Isoform 8 (IF8) is the most strongly basic with the highest pl. Isoform 2 was the isoform with the lowest pl which could be isolated in adequate amounts from the starting mixture. Only 1-2% of isoform 1 was present in the starting mixture so that it was not possible to obtain adequate amounts for a complete analysis (para 0201). The sialic acid content of isolated isoforms was carried out on 1-3 preparations as an example for each of the isoforms 2-8 of EPO from CHO cells, or isoforms 2-6 of EPO from human cells (para 0212).
It is noted that CHO 3 has the same tetraantennary and the same SA mole/mole as CHO 3 in Example 5 and Example 6 (paras 0214-0215 and Example 11/Table 4).
In summary, Burg et al. teach an EPO composition composed of one or several isoforms (i.e. EPO molecules with different isoelectric points in the isoelectric focusing)
wherein the ratio of tetraantennary, triantennary, and biantennary glycosyl forms is in a range between 83:14:2 and 73:35:6. Burg et al. teach that the EPO from CHO cells have an average content of 11.7 mole (CHO 3) sialic acid per mole EPO. Burg et al. teach how to calculate the percentage of tetraantennary glycosyl forms with one repeat, tetraantennary glycosyl forms with two repeats, and triantennary glycosyl forms with one repeat.
Burg et al. teach that only 1-2% of isoform 1 was present in the starting mixture so that it was not possible to obtain adequate amounts for a complete analysis (i.e. isoforms 2-8 instead of isoforms 1-8). However, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify the EPO composition, as taught by Burg et al. to include isoforms comprising the claimed number of sialic residues per erythropoietin. One of ordinary skill in the art at the time the invention was made would have been motivated to make such modifications and expect success for the following reasons. Burg et al. teach that EPO isoform 1 and isoform 2 are strongly acidic isoforms with high sialylation. Isoforms with the highest number of sialic acids have the highest specific activity. In addition, Burg et al. teach the purification of EPO from culture supernatants, while retaining isoforms 1-8 (Example 2).
Burg et al. do not teach that the EPO in the EPO composition comprises one or more polyethylene glycol residues. Burg et al. do not teach that the EPO in the EPO composition comprises alpha-2,6-linked sialic acid or alpha-2,3-linked sialic acid.
Priest et al. teach protein molecules such as EPO (abstract). Priest et al. teach that sialylation refers to the attachment of sialic acid to the terminating positions of a glycoprotein via various sialyltransferase enzymes (para 0123). Priest et al. teach that the protein can be produced using a human cell line transformed with either .alpha.-2,3 sialytransferase or .alpha.-2,6 sialytransferase, or both .alpha.-2,3 sialytransferase and .alpha.-2,6 sialytransferase ("sialylated-protein") and that examples of sialylated- proteins include sialylated-EPO (para 0400)(applies to claims 13, 14, 20 and 21). Priest et al. teach that the protein can be attached with polyethylene glycol (para 0446) (applies to claims 8 and 15).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify a composition comprising a mixture of EPO isoforms, as taught by Burg et al. by using alpha-2,3 sialytransferase and alpha-2,6 sialytransferase so that EPO comprises alpha-2,3 linked and alpha-2,6 linked sialic acids and polyethylene glycol, as taught by Priest et al. with a reasonable expectation of success.
One of ordinary skill in the art at the time the invention was made would have been motivated to make such modifications and expect success because pegylation, alpha-2,3 linkage and alpha- 2,6 linkage can improve the specific activity, increase the half-life and affect the bloodstream clearance of a protein.
	
APPLICANT’S ARGUMENTS POINT ONE	
	Applicant argues that the Examiner cites Example 6 of Burg as allegedly disclosing the ratio of tetraantennary, triantennary, and biantennary glycosyl forms that is in a range between 83:14:2 and 73:35:6. Applicant argues that while Example 6 does not specify which purification method is used, it is reasonable to assume that the composition being characterized is obtained using “the invention” method from Example 3, rather than a composition produced by the “comparison” method from Example 2. Applicant argues that the composition produced by Example 3 contains only isoforms 1-4. Applicant submits that at most Burg teaches one composition comprising erythropoietin isoforms 1-8, produced using the method of Example 2 and a different composition comprising isoforms 1-4 with specific ratios of biantennary/triantennary/tetraantennary carbohydrate structures produced using the method of Example 3.
Applicant argues that in response to this argument, Example 11 is cited by the Examiner. Applicant argues that the Examiner states, “when comparing Examples 5 and 6 with Example 11, Table 4 it is clear that that CHO 2 and CHO 3 (from isoforms 2-8, which comprises 14, 13, 12, 11, 10, 9 and sialic acids, respectively) have the same tetraantennary and the same SA mole/mole as the CHO 2 and CHO 3 in Examples 5 and 6. In addition, Burg et al. teach that 1-2% of isoform 1 was present in the starting mixture.” 
Applicant disagree with this analysis. Applicant argues that the only mention of specific ratios of biantennary/triantennary/tetraantennary carbohydrate structures in Burg is in paragraph (0148). Applicant argues that CHO 1 has 86.7% tetraantennary form, which is outside of the scope of the present claims and therefore CHO 1 is not relevant to the present analysis. Applicant argues that only the tetraantennary form of CHO 2 is disclosed (78.6%); the composition of the remaining 21.4% of glycosyl forms of CHO 2 is not disclosed and could be any ratio. Applicant argues that only CHO 3 in paragraph [0148] is relevant to the claims. Applicant argues that the compositions produced in Example 6 are most likely produced by the “invention” method of Example 3 that results in only isoforms 1-4.  Applicant maintains that there is no support whatsoever in Example 6 that supports that the CHO 3 composition referred to in paragraph [0148] comprises each of the recited eight isoforms.
Applicant argues that Table 4 in Example 11, which is cited by the Examiner, discloses that CHO 3 in that example comprises 73.5% tetraantennary form. Applicant argues that Table 4 does not disclose the amount of biantennary and triantennary forms in that CHO 3 composition. 
Applicant maintains that the ratio of biantennary/triantennary/tetraantennary forms is not disclosed in Example 11 and it is not clear if the CHO 3 from Example 11 is the same as that from Example 6. Applicant submits that it is only with hindsight reconstruction that the Examiner has come to the conclusion that CHO 3 comprises all 8 isoforms.

EXAMINERS RESPONSE	
	Applicant’s arguments have been fully considered but are not found persuasive.
	The Examiner maintains that the CHO 3 from Example 11 is the same as that from Example 6.
The tetraantennary carbohydrate percentage taught in Example 6 is the exact tetraantennary carbohydrate percentage taught in Example 11/Table 4 for not only CHO 3, but also for CHO 1, CHO 2, HeLa 1, HeLa 2, HeLa 3, HeLa 4, HeLa 5 and 
HeLa 6.  

Burg et al. teach:
EXAMPLE 6 Determination of the Proportions of Biantennary, Triantennary and Tetraantennary Carbohydrate Structures. 
	[0148] The EPO derived from CHO cells had a content of 4.2% biantennary carbohydrate structures, 22.3% triantennary carbohydrate structures and 73.5% tetraantennary carbohydrate structures (CHO3) and a content of 86.7% tetraantennary carbohydrate structures in the CHO1 preparation and 78.6% in CHO2. The contents of biantennary/triantennary/tetraantennary structures in the preparations of EPO from human cell lines were 5.8/8.8/85.4% for HeLa 1, 5.1/12.7/82.2% for HeLa 2, 4.1/17.7/78.2% for HeLa 3, 10.1/19.2/70.6% for HeLa 4 and 12.6/25.4/62% for HeLa 5 (cf. also example 11). The Examiner understands “cf. also example 11” to mean compare to Example 11. 
	EXAMPLE 11  Correlation of the Specific Activity and Carbohydrate Structures. 
[0191] In this example investigations on the dependency of the biological activity of individual EPO isoforms on the carbohydrate structures are summarized. For this isoforms (IF) from various EPO sources (different batches of EPO from CHO cells and human cells) were isolated and compared. [0192] 11.1 Isolation of Individual Isoforms of EPO By Means of Isoelectric Focusing (IEF) and Western Blot A). Procedure for IEF Gel Electrophoresis and Electro-blotting On Nitrocellulose. [0193] In order to isolate individual isoforms in a pure form, an EPO solution composed of a mixture of several isoforms was desalted in ultrafree centrifugation units and concentrated (5-10 mg/ml). 350-1000 .mu.g of this solution was applied to an IEF polyacrylamide ready-made gel from Serva (Servalyt Precotes, pH 3-5, 300 .mu.m, 125.times.125 mm) (in 5-10 lanes containing 70-100 .mu.g EPO per lane). The IEF was carried out at 2500 V for 3.5 h at 5.degree. C.; subsequently the gel was blotted on nitrocellulose (wet blot in Tris/glycine buffer containing methanol but without SDS for 3 h at 200 mA). After the blotting process, the gel was removed and the nitrocellulose membrane was stained with Ponceau S. The stained isoforms were cut out and again completely destained with H.sub.2O or TBS buffer (100 mM Tris, pH 7.4; 150 mM NaCl).
[0194] B) Extraction of the isoforms from the membrane. [0195] The destained nitrocellulose strips containing the respective isoforms were placed in 2 ml Eppendorf vessels (corresponding to 3-4 lanes of the IEF gel), 1.5 ml acetone was added and the nitrocellulose was dissolved by vortexing. It was incubated overnight at -20.degree. C. to optimally precipitate the EPO. Subsequently the precipitate containing EPO was isolated for 10 min in a bench centrifuge at 14,000 rpm. The precipitate was washed 2-3 times with 1 ml acetone and then dried at room temperature or 37.degree. C. under a stream of nitrogen. The EPO precipitate was subsequently dissolved in 20 mM Na-phosphate buffer, pH 7.2 containing 0.01% Tween 20 and stored at -20.degree. C. until further analysis.
[0196] C) Isolation of isoforms from pre-fractionated EPO solutions. 
[0197] Individual isoforms were isolated as described in A) and B) with the qualification that the initial EPO solutions contained 7-8 isoforms instead of only 3-4 isoforms. The starting material was EPO fractions which had been isolated by a DE chromatography (anion exchanger). These fractions contained only 3-4 isoforms (e.g. isoform 6-8 or isoform 1-4). In order to isolate the isoform packages, a suitable chromatography column was filled with 1-2 ml DEAE-Sepharose ff per 10 mg applied EPO and regenerated with 0.5 M NaOH. Subsequently the column was firstly equilibrated with 2 CV neutralization buffer and then with at least 5 CV equilibration buffer.
[0198] A purified EPO preparation comprising 8 isoforms was absorbed at a temperature of 5.+-.4.degree. C. and a flow rate of up to 15 CV/h. The column was then washed with 2 to 3 CV equilibration buffer and subsequently rinsed with wash buffer until the pH value was 5.0 (ca. 5 CV).
[0199] Various isoform packages were eluted by increasing the NaCl concentration in the elution buffer in 10 mM steps beginning at 20 mM NaCl. The basic isoforms bind weakly to the ion exchanger and elute correspondingly at low ionic strengths, the acidic isoforms elute at higher NaCl concentrations up to 70 mM NaCl. The amount of the isoforms eluted at a certain NaCl concentration depends strongly on the starting material and the elution volume. As a rule elution was continued at the individual steps until the OD 280 had decreased to about 50% of the maximum value at this NaCl concentration. This corresponded to between 15 and 40 CV. Additional fractionation of the eluted isoform packages within an NaCl concentration resulted in a further separation of the isoforms. The travel rate of the column was up to 15 CV/h.
[0200] Individual pure isoforms were isolated from the isoform packages obtained in this manner by purification as described in A) and B).
[0201] The pure isoforms (IF) obtained from A-C were numbered in accordance with their isoelectric point (pI) from acidic to basic. Isoform 2 (IF2) is the most strongly acidic isolated isoform with the lowest pI. Isoform 8 is the most strongly basic with the highest pI. Isoform 2 was the isoform with the lowest pI which could be isolated in adequate amounts from the starting mixture. Only 1-2% of isoform 1 was present in the starting mixture so that it was not possible to obtain adequate amounts for a complete analysis.
[0202] The following analyses were carried out to characterize pure isoforms. [0203] determination of the amount and yield by means of RP-HPLC. [0204] determination of the purity and identity by capillary electrophoresis and isoelectric focusing. [0205] The yield of individual isoforms was generally between 20% and 30% of the isoform used in the starting mixture. [0206] The purity of the isoforms was usually >90%, mostly even >94%. 
11.2 Results. [0207] The following data were obtained for the purified isoforms (IF). [0208] relative distribution of the N-linked carbohydrate structures (proportion of biantennary, triantennary and tetraantennary structures relative to the total glycosylation) and the repeat content. [0209] biological activity in the normo mouse test
[0210] sialic acid content. [0211] These determinations were essentially carried out by the previously described methods.
[0212] The sialic acid content of isolated isoforms was not determined separately for each individual isoform preparation but was carried out on 1-3 preparations as an example for each of the isoforms 2-8 of EPO from CHO cells or isoforms 2-6 of EPO from human cells.
[0213] The rounded, whole number sialic acid values of each isoform were used to calculate the product of the content of N-acetyl-lactosamine units (LE value) and the sialic acid content (SA).[0214] These rounded SA values were as follows for EPO from CHO cells and human cells: 14 (IF2), 13 (IF3), 12 (IF4), 11 (IF5), 10 (IF6), 9 (IF7) and 8 (IF8).
[0215] Table 4 contains data on the correlation between the specific activity and carbohydrate structures of various EPO preparations from CHO cells (CHO1, CHO2 and CHO3) as well as from human cells (HeLa 1 to 5). The table shows the correlation between the biological activity and the average total number of N-acetyl-lactosamine units (LE) in the EPO molecule, the average sialic acid content (SA) as well as the product LE.times.SA.
				TABLE 4
	
Name	      tetra ant (in %)   Repeat (in %)  LE    SA mole/mole  LE x SA   SpecAct. 
Ku/mg 	
	
CHO 1        86.7                      39.6               12.9      12.9               166.4            248  
CHO 2        78.6                       51                 13.2       11.8                155.8           225 
CHO 3        73.5                      42.6               12.6       11.7                147.4          186 
HeLa 1        85.4                      18.0               12.0      13.1                157.2           220 
HeLa 2        82.2                      16.5              11.9       13.2                157.1          198 
HeLa 3        78.2                      14.0              11.7       13.3                155.6          204 
HeLa 4        70.6                      12.2              11.25     11.6                 130.5         176
 HeLa 5        62                           9.8              10.8        10.8                116.7        100 
 
LE: N-acetyl-lactosamine units SA: sialic acid content of the EPO preparation .sup.1percentage of all sugar structures with additional LE extensions relative to the total amount of sugar structures (bi + tri + tetra = 100%)
 
	Example 6 Paragraph [0148] teaches: The EPO derived from CHO cells had a content of 4.2% biantennary carbohydrate structures, 22.3% triantennary carbohydrate structures and 73.5% tetraantennary carbohydrate structures (CHO3) and a content of 86.7% tetraantennary carbohydrate structures in the CHO1 preparation and 78.6% in CHO2. The contents of biantennary/triantennary/tetraantennary structures in the preparations of EPO from human cell lines were 5.8/8.8/85.4% for HeLa 1, 5.1/12.7/82.2% for HeLa 2, 4.1/17.7/78.2% for HeLa 3, 10.1/19.2/70.6% for HeLa 4 and 12.6/25.4/62% for HeLa 5. 
The tetraantennary carbohydrate percentage taught in Example 6, paragraph [0148] is the EXACT tetraantennary carbohydrate percentage taught in Example 11/Table 4 for CHO 3 and also for CHO 1, CHO 2, HeLa 1, HeLa 2, HeLa 3, HeLa 4, HeLa 5 and HeLa 6.  The Examiner maintains that the CHO 3 from Example 11 is the same as that from Example 6.
	As was stated above, Example 6 teaches an EPO composition derived from CHO 3 cells comprising 4.2% biantennary carbohydrate structures, 22.3% triantennary carbohydrate structures and 73.5% tetraantennary carbohydrate structures. Example 11C) teaches individual isoforms were isolated as described in A) and B) with the qualification that the initial EPO solutions contained 7-8 isoforms instead of only 3-4 isoforms. Example 11 teaches the pure isoforms (IF) obtained from A-C were numbered in accordance with their isoelectric point (pI) from acidic to basic. Isoform 2 (IF2) is the most strongly acidic isolated isoform with the lowest pI. Isoform 8 is the most strongly basic with the highest pI. Example 11 teaches Isoform 2 was the isoform with the lowest pI which could be isolated in adequate amounts from the starting mixture. Example 11 teaches only 1-2% of isoform 1 was present in the starting mixture so that it was not possible to obtain adequate amounts for a complete analysis.
	Only 1-2% of isoform 1 was present in the starting mixture so that it was not possible to obtain adequate amounts for a complete analysis (i.e. isoforms 2-8 instead of isoforms 1-8). However, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify the EPO composition, as taught by Burg et al. to include isoforms comprising the claimed number of sialic residues per erythropoietin. One of ordinary skill in the art at the time the invention was made would have been motivated to make such modifications and expect success for the following reasons. Burg et al. teach that EPO isoform 1 and isoform 2 are strongly acidic isoforms with high sialylation. Isoforms with the highest number of sialic acids have the highest specific activity.

APPLICANT’S ARGUMENTS POINT TWO		
	Applicant argues that Burg does not teach a composition comprising erythropoietin conjugated to one polyethylene glycol (PEG) residue and cites Priest. Applicant submits that one of ordinary skill in the art would not have selected a composition comprising the recited eight isoforms of erythropoietin and the recited ratios of biantennary/triantennary/tetraantennary carbohydrate structures from Burg to combine with Priest. Applicant argues that Burg indicates that a composition retaining isoforms 1-4 is “the invention” (title of Example 3). Applicant argues that the composition produced in Example 2 of Burg comprises isoforms 1-8 and is labeled “comparison.” Applicant argues that the Table 5 of Burg summarizes the activity of isoforms 2-8. Applicant argues that Table 5 shows the isoform 2 has the highest specific activity (400 KU/mg), followed by isoform 3 (280 KU/mg), and isoform 4 (200 KU/mg). Applicant argues that the activity decreases with each isoform until isoform 8, which has 19 KU/mg.  Applicant argues that given that Burg describes isoforms 1-4 as “the invention” and provides data showing that isoforms 5-8 have lower activity, one of ordinary skill in the art would not have selected a composition comprising all eight isoforms of erythropoietin from Burg for modification with Priest. Applicant argues that Burg teaches away from selecting such a composition and that instead, one would have selected “the invention” composition that comprises isoforms 1-4, which according to Burg have higher activity for any further modification.

EXAMINERS RESPONSE
	Applicant’s arguments have been fully considered but are not found persuasive for the following reasons. 
1.  MPEP 2144 IV teaches: The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972).
In the instant case, Example 11/Table 4 clearly teaches Isoforms 2-8 of EPO derived from CHO cells have high specific activity. CHO 1 has a specific activity of 248 KU/mg. CHO 2 has a specific activity of 225 KU/mg. CHO 3  has a specific activity of 186 KU/g.  
2.   MPEP 2123 [R-5] II states: disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
In the instant case, Example 6 teaches an EPO composition derived from CHO 3 cells that comprises 4.2% biantennary carbohydrate structures, 22.3% triantennary carbohydrate structures and 73.5% tetraantennary carbohydrate structures. 
Example 11 teaches Isoform 2 was the isoform with the lowest pI which could be isolated in adequate amounts from the starting mixture. Example 11 teaches only 1-2% of Isoform 1 was present in the starting mixture so that it was not possible to obtain adequate amounts for a complete analysis.
	Only 1-2% of isoform 1 was present in the starting mixture so that it was not possible to obtain adequate amounts for a complete analysis (i.e. isoforms 2-8 instead of isoforms 1-8). However, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify the EPO composition, as taught by Burg et al. to include isoforms comprising the claimed number of sialic residues per erythropoietin. One of ordinary skill in the art at the time the invention was made would have been motivated to make such modifications and expect success because Burg et al. teach that EPO isoform 1 and isoform 2 are strongly acidic isoforms with high sialylation. Isoforms with the highest number of sialic acids have the highest specific activity.
	The scientific reasoning and evidence as a whole indicates that the rejection should be maintained. 
	

			Conclusion
		No claims are allowed. 
	
	
	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        11/2/2022